Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Carl Reed on 08/03/2022.
	The application has been amended as follows:
	Claims are amended to:
	17. A device for changing bending tools in a bending machine for bending metal sheets, the device comprising: 
a frame;
at least one rail;
a robot; and
at least one tool magazine for storing the bending tools, which, when positioned in a working area of the bending machine, cause the metal sheets to bend,
wherein the at least one tool magazine is arranged on the frame that is configured to be positioned in a free-standing manner without a mechanical connection to the bending machine in an operating position of the device,
wherein the robot is arranged on the frame for automatically inserting the bending tools  from the at least one tool magazine into the working area of the bending machine and for automatically storing the bending tools from the working area in the at least one tool magazine, wherein the robot, during operation of the device, moves in the operating position between the at least one tool magazine and the working area of the bending machine, in order to automatically insert and automatically store the bending tools,
 wherein the at least one tool magazine can be moved via the at least one rail out of the frame from a first position into a second position, in which at least a part of the tool magazine that can be moved out of the frame into the bending machine in a contact-free manner relative to the bending machine.

	18. The device according to claim 17, wherein, in the operating position of the device, the working area is reached by the robot via a rear side of the bending machine, wherein the rear side is opposite a front side of the bending machine, via which the metal sheets to be bent are fed to the work area during operation of the bending machine.

	19. The device according to claim 17, wherein the at least one tool magazine that can be moved out is displaceably guided into the frame.

	20. The device according to claim 17, wherein the at least one tool magazine that can be moved out can be moved out of the frame manually or automatically.

	21. The device according to claim 17, wherein the at least one tool magazine that can be moved out is assigned a fixing device for fixing the tool magazine to the frame in the moved-out state.

	22. The device according to claim 17, further comprising a plurality of tool magazines that include the at least one tool magazine, wherein the plurality of tool magazines can be moved out of the frame, wherein the plurality of tool magazines are arranged on one or a plurality of inner sides of the frame, which adjoin an opening area of the device.

	23. The device according to claim 17, wherein, in addition to the at least one tool magazine that can be moved out, at least one further tool magazine is provided which is immovably attached to the frame, wherein the at least one further tool magazine is arranged on an inner side of the frame, which lies opposite an opening area of the device.

	24. The device according to claim 17, wherein the robot is a multi-axis robot having a plurality of robot axes and joints between the robot axes and a gripping device for gripping a bending tool.

	25. The device according to claim 24, wherein the device is assigned a gripping station for temporarily receiving the bending tool during a gripping action of the robot and/or a turning station for temporarily receiving the bending tool and for automatically turning the bending tool that has been temporarily received.

	26. The device according to claim 17, the device is assigned an anchoring means for anchoring the device to the floor in the operating position.

	27. The device according to claim 17, wherein the device comprises a control module for the robot.

	28. The device according to claim 27, wherein the control module contains a communication interface, via which the control module can communicate with a control device of the bending machine.

	29. The device according to claim 27, wherein the robot includes a sensor device, wherein the control module is able to control the robot for storing the bending tools in such a way that the robot detects bending tools to be stored in the working area of the bending machine by means of the sensor device and subsequently transports the bending tools to be stored from the working area into a tool magazine.

	30. An arrangement comprising a bending machine and a device for changing bending tools, wherein the device includes a frame, at least one rail, and at least one tool magazine for storing the bending tools, which, when positioned in a working area of the bending machine, cause the metal sheets to bend,
wherein the at least one tool magazine is arranged on the frame which is positioned in a free-standing manner without a mechanical connection to the bending machine in an operating position of the device, 
wherein the robot is arranged on the frame for automatically inserting the bending from the at least one tool magazine into the working area of the bending machine and for automatic storage of the bending tools from the working area in the at least one tool magazine, wherein the robot, during operation of the device, moves in the operating position between the at least one tool magazine and the working area of the bending machine, in order to automatically insert and automatically store the bending tools,
 wherein the at least one tool magazine can be moved out of the frame via the at least one rail from a first position into a second position, in which at least a part of the tool magazine that can be moved out of the frame into the bending machine in a contact-free manner relative to the bending machine.

	31. The arrangement according to claim 30, wherein, in the operating position of the device, the working area is reached by the robot via a rear side of the bending machine, wherein the rear side is opposite a front side of the bending machine, via which the metal sheets to be bent are fed to the work area during operation of the bending machine.

Allowable Subject Matter
Claims 17-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art Tarasconi (US 20190337255) teaches a similar device (Fig. 1-20) for changing bending tools (30) in a bending machine for bending metal sheets the device comprising a frame (frame of 40), tool magazines (40 where it meets the tools), and a robot (70). 
	However, Tarsconi fails to teach “wherein the robot is arranged on the frame” and also fails to disclose “a rail” and “wherein the at least one tool magazine can be moved via the at least one rail out of the frame from a first position into a second position, in which at least a part of the tool magazine that can be moved out lies in a contact-free manner within the bending machine.”
The prior art Sato (WO 2014061773) teaches a similar device (Fig. 4-5) for changing bending tools (P, D) in a bending machine for bending metal sheets the device comprising a frame (outer frame as viewed in Fig. 4-5), tool magazines (83), and a robot (79).
	Sato fails to teach “the tool magazine that is arranged on a frame which is configured to be positioned in a free-standing manner without a mechanical connection to the bending machine in an operating position of the device” and “wherein the at least one tool magazine can be moved via the at least one rail out of the frame from a first position into a second position, in which at least a part of the tool magazine that can be moved out lies in a contact-free manner within the bending machine.”
Accordingly, neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claim 17 is deemed patentable over the prior art of record. Similarly, claim 30 is allowed. Claims 18-29, 31 are allowed as dependent from claim 17 and 30.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753